United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2488
                        ___________________________

                             United States of America

                             lllllllllllllllllllll Appellee

                                           v.

                      Leander Haggan, also known as Quick

                             lllllllllllllllllllll Appellant
                                    ____________

                     Appeal from United States District Court
                          for the District of Nebraska
                                 ____________

                             Submitted: May 13, 2013
                               Filed: May 24, 2013
                                  [Unpublished]
                                  ____________

Before SHEPHERD, ARNOLD, and MELLOY, Circuit Judges.
                          ____________

PER CURIAM.

      After Leander Haggan pleaded guilty to conspiring to distribute cocaine base
(crack), see 21 U.S.C. § 841(a)(1), 846, the district court1 calculated his advisory

      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.
sentencing range, adding two levels to his base offense level for possessing a firearm
in connection with his drug offense, see U.S.S.G. § 2D1.1(b)(1). On appeal,
Mr. Haggan challenges the enhancement, contending that the district court relied on
witness testimony that lacked credibility and that the evidence at sentencing did not
adequately demonstrate that he had "ownership, dominion, or control" of a weapon
in connection with his drug crime, see United States v. Molina-Perez, 595 F.3d 854,
862-63 (8th Cir. 2010). We review the district court's factual findings supporting its
application of the enhancement for clear error, United States v. Brewer, 624 F.3d 900,
907 (8th Cir. 2010), and we give great deference to its finding on a witness's
credibility, see United States v. Denton, 434 F.3d 1104, 1114 (8th Cir. 2006).

       Mr. Haggan maintains that the two co-conspirators who testified at his
sentencing hearing that they had seen him possessing a gun were not credible because
they gave testimony "in hopes of benefitting themselves" and one of them had been
using cocaine when he purportedly saw the weapon. But the district court was aware
that both witnesses were testifying against Mr. Haggan pursuant to plea agreements
and that one of them was a regular cocaine user when he observed Mr. Haggan with
a firearm, and we cannot conclude that the court clearly erred in finding that those
witnesses were nevertheless credible.

       We likewise conclude that the district court did not clearly err in finding,
based on the witnesses' testimony, that Mr. Haggan possessed at least one firearm in
connection with his drug offense. One witness testified that he saw a firearm on the
bed while he and Mr. Haggan were alone in Mr. Haggan's bedroom using cocaine; the
other witness testified that he saw Mr. Haggan carrying a weapon "tucked into his
side of his pants like his waistline" while they were completing a drug transaction.




                                         -2-
This testimony was more than sufficient to support a finding that Mr. Haggan
possessed a firearm in connection with his drug offense.

     Affirmed.
                    ______________________________




                                    -3-